Citation Nr: 1803904	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-15 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a disability productive of numbness in the legs and hands.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel



WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION


The Veteran served on either active duty or active duty for training (ACDUTRA) from November 1980 to April 1981, and served on active duty from February 2003 to March 2003, with additional Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 (neck) and February 2012 (PTSD and lower back) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2017.  A transcript of that hearing is of record.  

The issues of whether new and material evidence has been received to reopen the claim of service connection for a back disability, entitlement to service connection for a neck disability, entitlement to service connection for sleep apnea, and entitlement to service connection for disability manifested by numbness in the legs and hands, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2010 rating decision, the regional office denied in relevant part service connection for PTSD; the decision became final as to the PTSD claim because the Veteran did not timely appeal the decision, and no new and material evidence as to PTSD claim was received within the appeal period.

2.  Evidence received since the April 2010 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

3.  The most probative evidence of record demonstrates that the Veteran did not serve overseas during the Gulf War, and that the in-service stressors identified by the Veteran are not consistent with the conditions of his service.  

4.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has an acquired psychiatric disability, to include PTSD, due to service, to include due to trauma experienced during service in the Persian Gulf during the Gulf War.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision, inasmuch as it denied service connection for PTSD, is final.  38 U.S.C.A. §7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009); currently 38 U.S.C.S. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

2.  Evidence added to the record since the April 2010 rating decision, with respect to the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is new and material and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3,102, 3.303, 3.304(f) (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Service Connection for an Acquired Psychiatric Disability, to Include PTSD

As to the PTSD claim, the Board recognizes that the February 2012 rating decision on appeal, and April 2014 statement of the case (SOC), adjudicated the matter on the merits, de novo, thus indicating that the claim had been reopened.  However, regardless of whether the AOJ reopened the claim, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "Active military service" is defined in VA laws and regulations as including any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2017). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD was initially denied by a rating decision in April 2010 on the grounds that there was no confirmed diagnosis of PTSD, and insufficient evidence to corroborate a stressor.  No appeal was taken from the determination, and new and material evidence was not received within the one-year appeal period.  As such, the decision is final as to this issue.  38 U.S.C.A. §7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

Since the last final denial, VA has received VA treatment records with a confirmed diagnosis of PTSD, as well as other psychiatric diagnoses of panic without agoraphobia and major depressive disorder.  This information constitutes new and material evidence as to the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The evidence goes towards the existence of a current disability.

The evidence thus relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  


Service Connection for Acquired Psychiatric Disability to Include PTSD

As noted above, the AOJ adjudicated the reopened claim, de novo, in the February 2012 rating decision on appeal, as well as the April 2014 SOC.  As such, there is no prejudice to the Veteran by the Board's consideration of the reopened claim, de novo, at this time.

With respect to the Veteran's reopened claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A VA examination was not conducted as to an acquired psychiatric disability claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the Board finds that a VA examination is not necessary to decide the claim.  As will be discussed below, although the Veteran is currently diagnosed with several psychiatric disabilities, including PTSD, there is no credible evidence of an in-service event associated with psychiatric disability.

The Veteran contends that he incurred PTSD as a result of the trauma of his deployment to the Persian Gulf during the Gulf War, specifically witnessing deaths in combat as well as the piling up of bodies on a jeep.

To prevail on a direct-incurrence service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  

Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(3).  Similarly, if evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

Although the Veteran could not recall where he was stationed during his hearing, he asserted in a May 2011 treatment record that he served two tours in the Persian Gulf, the first from December 1990 to February 1991, and the second from March 2003 to December 2003.  He stated that his first tour involved service as an infantryman stationed in Saudi Arabia near the border with Iraq, and during the second tour he served in Kuwait.  The Veteran's DD214's reflect that he had active service or ACDUTRA service from November 1980 to April 1981, and active service from February 2003 to May 2003.  The DD214 memorializing the Veteran's service from 1980 to 1981 indicates no foreign service, and the Board notes that this service was prior to the Persian Gulf War period, which began in August 1990.  38 C.F.R. § 3.2.  As to the Veteran's assertion that he was deployed to Saudi Arabia from December 1990 to February 1991, this deployment is not corroborated by his military personnel records or his DD214's.  The DD214 memorializing service in 2003 indicates active duty service in support of Operation Enduring Freedom with no foreign service.  A March 2003 notation in the Veteran's service personnel record found him non-deployable due to medical reasons.  The record thus demonstrates that he was not deployed in 2003.  Therefore, the stressors identified by the Veteran are contradicted by the documents of record, and remand for additional attempts to corroborate stressors that are not consistent with the conditions of the Veteran's service would result in additional delay with no benefit flowing to the Veteran.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).

As the in-service events that the Veteran has identified are inconsistent with the conditions of his service and have been contradicted by the record, the Board finds these accounts to be not credible.  Even though the Veteran has been diagnosed with psychiatric disabilities other than PTSD that are encompassed by the Veteran's claim, and which are not governed by 38 C.F.R. § 3.304(f), it is not necessary to remand the claim to obtain a VA examination when the in-service events upon which the claim is based are contradicted by the record.  The record does not otherwise reflect any incidents or complaints related to psychiatric abnormality.  The preponderance of the most probative evidence of record weighs against the Veteran's claim, and the Board must deny.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened, and to that extent, the appeal is granted.  

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

As to whether new and material evidence has been received to reopen the Veteran's claim of service connection for a back disability, the Veteran testified in his hearing that he received disability benefits from the Social Security Administration (SSA) for his back disability.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  It is possible that the SSA records could contain new and material evidence needed to reopen the Veteran's claim of service connection for a back disability.  Therefore, the Board must request the SSA records upon remand before making a determination on whether the reopen the claim.

As to the neck claim, the March 2010 VA examination found that it is less likely as not that the Veteran's neck strain was caused by or a result of reported neck pain described in March 1981 because there is no objective evidence to support that this has been a chronic condition.  This opinion is inadequate because it concludes that the evidence does not show that the 1981 neck injury was a chronic condition without explaining how the examiner came to this conclusion.  As rationale, the examiner simply listed "medical literature review; medical record review; clinical experience" without any discussion of how this review or experience supported the conclusions.  A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Upon remand, a supplemental medical opinion should be obtained that provides an adequate rationale.  

Upon review of the record, there is some confusion regarding the Veteran's service in the 1980s.  Although a DD214 has been issued for the period from November 1980 to April 1981, which usually indicates active duty, the DD214 in question specifies that the service was active duty for training (ACDUTRA).  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or inactive duty training (INACDUTRA).  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  A remand is necessary to clarify the appellant's service dates and all periods of ACDUTRA, and/or INACDUTRA.  On remand, the appellant's dates of ACDUTRA and INACDUTRA service should be verified.

The Veteran filed an October 2013 notice of disagreement (NOD) with the September 2013 rating decision denial of service connection for sleep apnea and numbness in the legs and hands.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  (The NOD regarding evaluation of the eyes does not place a claim in appellate status because the September 2013 rating decision proposed, but did not actually, decrease the evaluation of cataracts, and this proposed decrease was the subject of a later NOD and SOC.)  Under these circumstances, the Board has no discretion and is obliged to remand the claims of entitlement to service connection for sleep apnea and a disability productive of numbness in the legs and hands for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues have not been entered into the Veterans Appeals Control and Locator System (VACOLS).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

2.  Confirm the types of the appellant's military service and verify the dates of each period of his service as a member of the Reserves.  Determine whether that service included any periods of active duty, ACDUTRA or INACDUTRA, and, to the extent feasible, ascertain the dates for each such period, to specifically include a determination of whether the period from November 1980 to April 1981 was active duty or ACDUTRA.  Efforts should include a request of earnings records from the Defense Finance and Accounting Service (DFAS) that indicate the appellant's duty status for active duty, ACDUTRA and INACDUTRA. 

3.  After completing the above, forward the claims file to an appropriate clinician, and request an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck disability is etiologically related to service, to include an injury in March 1981 when he landed on his neck during hand to hand combat.  

Any opinion must be supported by a complete rationale, containing clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  It is not sufficient for the clinician to conclude that the March 1981 was not chronic without explaining why he or she has come to this conclusion. 

4.  After completing the above development, readjudicate the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, and entitlement to service connection for a neck disability.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

5.  Provide the Veteran with a statement of the case (SOC) on the issues of entitlement to service connection for sleep apnea and entitlement to service connection for a disability productive of numbness in the legs and hands, pursuant to an October 2013 notice of disagreement (NOD) with the September 2013 rating decision denial of those issues.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the issue or issues are certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


